Citation Nr: 1455641	
Decision Date: 12/17/14    Archive Date: 12/24/14

DOCKET NO.  08-12 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for a lumbar spine disorder. 

2.  Entitlement to an evaluation in excess of 30 percent for posttraumatic stress disorder.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel

INTRODUCTION

The Veteran served on active duty from September 1989 to November 1992 and from October 1994 to December 1996.  These matters come before the Board of Veterans' Appeals (Board) on appeal from a rating decision rendered in December 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  The RO in Reno, Nevada, currently has jurisdiction over these matters.

Evidence associated with the Veteran's record during the pendency of this appeal raised the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  As such, this issue is properly before the Board.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009); see also VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996). 

The issues of entitlement to service connection for a lumbar spine disorder, entitlement to an evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD), and entitlement to TDIU are remanded to the RO.


FINDINGS OF FACT

1.  A November 2001 Board decision denied reopening the Veteran's claim of entitlement to service connection for a low back disorder.  

2.  New evidence associated with the claims file since the November 2001 Board decision, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim of service connection for a lumbar spine disorder, or raises a reasonable possibility of substantiating the claim of service connection for a lumbar spine disorder with VA's assistance.



CONCLUSIONS OF LAW

1.  The Board's November 2001 decision, which denied reopening the Veteran's claim of entitlement to service connection for a low back disorder, is final.  38 U.S.C.A. § 7104 (West 2002 & Supp. 2014). 

2.  As evidence received since the Board's November 2001 denial is new and material, the criteria for reopening the Veteran's claim of entitlement to service connection for a lumbar spine disorder are met.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2014); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Without deciding whether notice and development requirements have been satisfied in the present case, the Board is not precluded from adjudicating the issue on appeal herein.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  This is so because the Board is taking action favorable to the Veteran by reopening the claim of entitlement to service connection for a lumbar spine disorder at hand.  As such, this decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992). 

Unappealed rating decisions by the Board are final with the exception that a claim may be reopened by submission of new and material evidence.  38 U.S.C.A. §§ 5108, 7104.  When a claimant requests that a claim be reopened after an appellate decision has been promulgated and submits evidence in support thereof, a determination as to whether such evidence is new and material must be made and, if it is, as to whether it provides a basis for allowing the claim.  38 U.S.C.A. § 5108; Smith v. West, 12 Vet. App. 312 (1999).  VA regulation defines "new" as not previously submitted and "material" as related to an unestablished fact necessary to substantiate the claim.  If the evidence is new and material, the next question is whether the evidence raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

Historically, the Veteran originally filed a claim for service connection for residuals of a back injury in March 1993.  In a September 1993 rating decision, notice of which was mailed to the Veteran that same month, the RO denied entitlement to service connection for lumbosacral strain, finding that evidence of record did not reveal any low back treatment during service and noting that the Veteran failed to report for his scheduled VA examination.  The Veteran was notified of this decision and did not appeal.  Accordingly, that decision is final.  38 U.S.C.A. § 7105 (West 2002).

In December 1996, the Veteran sought to reopen the claim of entitlement to service connection for a lumbar spine disorder.  In a June 1997 rating decision, notice of which was mailed to the Veteran that same month, the RO found no new and material evidence had been submitted to reopen the Veteran's claim.  The Veteran appealed the decision to the Board.  

A November 2001 Board decision denied reopening the Veteran's claim of entitlement to service connection for a low back disorder, as new evidence of record of record consisted of VA treatment records and the Veteran's allegations regarding his back injury.  It was noted that new evidence of record was not material, as it did not link the current back disorder to active duty.  It was further indicated that the Veteran's statements as to etiology of his claimed disorder were without probative value, as a lay person was not competent to make a medical diagnosis or to relate a medical disorder to a specific cause.  The relevant evidence of record at the time of the November 2001 Board decision consisted of the Veteran's service treatment records from each period of active duty, VA outpatient treatment records showing findings of low back pain, and written statements as well as August 2001 Board hearing testimony from the Veteran.  The November 2001 Board decision is final based on the evidence then of record.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100 (2013).  

In January and March 2007, the Veteran sought to reopen the claim of entitlement to service connection for a lumbar spine disorder.  This appeal arises from the RO's December 2007 rating decision that found no new and material evidence had been submitted to reopen the Veteran's claim.  

Regardless of the RO's actions, the Board must still determine whether new and material evidence has been submitted.  Jackson v. Principi, 265 F.3d 1366 (Fed. 
Cir. 2001) (reopening after a prior unappealed RO denial); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening after a prior Board denial); Wakeford v. Brown, 8 Vet. App. 237 (1995) (finding that VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen the veteran's previously and finally denied claims).

Evidence of record received since the November 2001 Board decision includes photocopies of service personnel records and service treatment records, internet information about the Gulf War, VA treatment records dated from 2001 to 2013, VA vocational rehabilitation records, private treatment records, May 2014 Board hearing testimony, and statements from the Veteran.  

Instead of just listing complaints and findings of mechanical low back pain, VA and private treatment records dated from 2001 to 2013 showed diagnoses of multiple lumbar spine disorders, including degenerative changes of the lumbar spine; bulging discs and annular tears at multiple levels; pes planovalgus deformity with proximal low back pain; facet syndrome with subluxation of the sacrum, L5, and pelvis; and mild rotoscoliosis with minimal degenerative change.  In written statements of record and during his May 2014 Board hearing, the Veteran provided additional contentions regarding a causal relationship between his current lumbar spine disorder, events during service, and his service-connected lower extremity disabilities.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (noting that lay testimony may be competent to identify a particular medical condition); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (noting that lay evidence may also be competent to establish medical etiology or nexus).

As an initial matter, photocopies of service records are not considered "new" and are duplicative of evidence previously considered.  However, other evidence received is "new" in that it was not of record at the time of the November 2001 Board decision.  This evidence is "material", as it constitutes evidence which, by itself or when considered with previous evidence of record, relates to an unestablished facts necessary to substantiate the claim, i.e., the existence of a current lumbar spine disorder as well as a causal relationship between the present, claimed lumbar spine disorder and an injury or disease incurred during active service or a service-connected disability.  

When presumed credible, such evidence and information raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a lumbar spine disorder with VA's assistance.  Shade v. Shinseki, 24 Vet. App. 110 (2010); Justus v. Principi, 3 Vet. App. 510 (1992).  Under these circumstances, the Board concludes that the criteria for reopening the claim of entitlement to service connection for a lumbar spine disorder are met.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


ORDER

As new and material evidence has been received, the appeal to reopen a claim of entitlement to service connection for a lumbar spine disorder is granted, to that extent only.


REMAND

The Board's review of the record revealed that additional development for the matters of entitlement to service connection for a lumbar spine, entitlement to an evaluation in excess of 30 percent for PTSD, and entitlement to TDIU is warranted.


Lumbar Spine Disorder

The Veteran has asserted that he injured his back by lifting heavy materials and participating intensive physical training during each period of active service.  He reported his back hurting after carrying a pump in June 1991 during his first period of active service.  It was indicated that he was given Motrin and had one day of rest before returning to duty to avoid the stigma of having a physical profile.  He further indicated that he had low back pain after he was beaten by military police in September 1996 during his second period of active service.  He has reported persistent back problems since service.     

Service treatment records from the Veteran's first period of active service do not show any lumbar spine findings.  However, service treatment records from the Veteran's second period of active service reflect complaints of recurrent low back pain in July, August, and October 1996 with excessive or intensive activity.  The examiner noted that the Veteran had mechanical low back pain in his October 1996 separation examination report.  

Post-service private and VA treatment records dated from January 1997 to June 2013 showed findings of mechanical low back pain; degenerative changes of the lumbar spine; bulging discs and annular tears at multiple levels; pes planovalgus deformity with proximal low back pain; facet syndrome with subluxation of the sacrum, L5, and pelvis; and mild rotoscoliosis with minimal degenerative change. 

The Board will not proceed with final adjudication of the claim until a VA examination and medical opinion is provided, which properly considers all of the evidence of record and adequately addresses the etiology of the Veteran's lumbar spine disorder.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

PTSD

The Veteran filed his claim for entitlement to an increased evaluation for his service-connected PTSD in March 2007.  In a December 2007 rating decision, the RO denied entitlement to an evaluation in excess of 10 percent for PTSD.  In an August 2012 rating decision, the RO increased the Veteran's disability rating for PTSD to 30 percent, effective March 1, 2007, the date of his increased rating claim.  The Veteran is presumed to be seeking the maximum benefit allowed by law and regulation, and therefore the additional assignment of benefits is not considered to have resolved his increased rating claim for PTSD.  AB v. Brown, 6 Vet. App. 35 (1993).

As an initial matter, a voluminous amount of evidence, to include a May 2013 VA PTSD examination report, was added to the record since the April 2008 statement of the case was issued and before the case was transferred to the Board in June 2014.  When evidence is received prior to the transfer of a case to the Board a supplemental statement of the case must be furnished to the Veteran as provided in 38 C.F.R. § 19.31, unless the additional evidence is duplicative or not relevant to the issues on appeal.  38 C.F.R. § 19.37(a) (2014).  There is no legal authority for a claimant to waive, or the RO to suspend, this requirement.  38 C.F.R. § 20.1304(c) (2014).  As the additional evidence is clearly relevant to the matter on appeal, the Board must remand the issue of entitlement to an evaluation in excess of 30 percent for PTSD for the purpose of having the RO readjudicate the matter and issue an appropriate supplemental statement of the case.  

VA's duty to assist includes providing a thorough and contemporaneous medical examination.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  During his May 2014 Board hearing, the Veteran also discussed increased symptomatology of his service-connected PTSD, including homicidal ideation.  He further asserted that his service-connected PTSD had increased in severity since his last VA examination in May 2013.  As such, the Board finds that a remand for an additional VA examination is warranted in order to consider all additional asserted symptomatology.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (c)(4).  

The RO must also consider whether to refer the Veteran's claim for an increased evaluation for consideration of a combined extraschedular rating, as evidence of record has referenced interplay between his service-connected psychiatric and musculoskeletal disability residuals.  See Johnson v. McDonald, 2013-7104, 2014 WL 3844196 (Fed. Cir. Aug. 6, 2014)(finding that 38 C.F.R. § 3.321(b)(1) entitles a veteran to consideration for referral for extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations.)

TDIU

The determination of whether the Veteran is entitled to TDIU is part and parcel of the determination of the increased rating claim for PTSD.  Rice, 22 Vet. App. at 453; see also VAOGCPREC 06-96, 61 Fed. Reg. 66749.  Generally, all issues "inextricably intertwined" with the issue certified for appeal, are to be identified and developed prior to appellate review.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  As the issue of entitlement to TDIU is "intertwined" with the issues of entitlement to an evaluation in excess of 30 percent for PTSD and entitlement to service connection for a lumbar spine disorder, but was not addressed by the RO, the claim is remanded to the RO.

Presently, the Veteran's service-connected disabilities consist of PTSD, currently rated as 30 percent disabling; left foot pes planus, currently rated as 10 percent disabling; left foot first metatarsal degenerative joint disease and painful motion, currently rated as 10 percent disabling; right knee chondromalacia with subchondral bone marrow edema and small knee effusion, currently rated as noncompensable; left knee chondromalacia and knee effusion, currently rated as noncompensable; and migraine headaches, currently rated as noncompensable.  His combined service-connected disability rating is 20 percent from December 14, 1996, and 40 percent from March 1, 2007.  

Evidence of record detailed that the Veteran was employed as a bus driver from 2007 to 2009, as a VA housekeeper from March 2009 to August 2012, and as a construction truck driver in 2013.  While the Veteran asserted he was unemployed due to his service-connected PTSD residuals during his May 2014 Board hearing, pre-employment physical examination appointment notifications dated in April 2014 were also included in the record.  

During the appeal period, the Veteran did not meet the percentage threshold requirements provided in 38 C.F.R. § 4.16(a) for schedular consideration of entitlement to a total rating based on individual unemployability, because the Veteran's combined rating for his service-connected disabilities is not 70 percent or more.  For those veterans who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a), total disability ratings for compensation may nevertheless be assigned on an extraschedular basis when it is found that the service-connected disabilities are sufficient to produce unemployability.  38 C.F.R. § 4.16(b) (2014).

Based on a cumulative review of the record, the Board finds that the evidence of record contains insufficient information to make an adequate determination as to whether the Veteran's service-connected disabilities, alone or in aggregate, prevent him from obtaining and retaining substantially gainful employment.  As such, the Board finds that a remand is warranted in order to afford the Veteran a VA examination.  Littke v. Derwinski, 1 Vet. App. 90, 93 (1990) (holding that a remand may be required if the record before the Board contains insufficient medical information for evaluation purposes).

In addition, evidence of record reflects that the Veteran has received VA medical treatment for his service-connected disabilities from the Reno VAMC, Las Vegas, VAMC, Central Arkansas VAHCS, and North Little Rock VANPH.  As evidence of record only includes treatment records dated up to June 2013 from those facilities, all pertinent VA treatment records should be obtained and properly associated with the record.  See 38 U.S.C.A. § 5103A(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (finding that VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Finally, evidence of record indicated that the Veteran was receiving therapy from a private treatment provider identified at ABC Therapy.  All identified private treatment records should be obtained and associated with the record.  38 C.F.R. § 3.159(c).

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Regardless of his response, the RO must obtain all outstanding records relevant to the claim being remanded, to include: (1) All pertinent VA treatment records from Reno VAMC, Las Vegas VAMC, Central Arkansas VAHCS, and North Little Rock VANPH from June 2013 to the present.  (2) Private treatment records from ABC Therapy from April 2013 to the present.  

All attempts to secure this evidence must be documented in the record by the RO.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  If the RO is unable to secure any of the identified records, the RO must notify the Veteran and (a) identify the information the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain that information; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that the Veteran is ultimately responsible for providing information.  The Veteran must then be given an opportunity to respond.
 
2.  The Veteran must be afforded the appropriate VA examination to determine whether any lumbar spine disorder found is related to events during his military service or to any service-connected disability.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The claims files and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed. 

Following a review of the record, and the Veteran's lay statements, the examiner must state whether any currently diagnosed lumbar spine disorder is related to the Veteran's military service, to include the Veteran's asserted in-service back injuries in 1991 and 1996, as well as the documented in-service findings of mechanical low back pain in October 1996.  The examiner must also provide an opinion as to whether any diagnosed lumbar spine disorder is caused by or aggravated by any service-connected disability.  The examiner must discuss and acknowledge findings of pes planovalgus deformity, with proximal low back pain in post-service VA treatment records.  At present, service connection is in effect for PTSD, left foot pes planus, left foot first metatarsal degenerative joint disease and painful motion, right knee chondromalacia with subchondral bone marrow edema and small knee effusion, left knee chondromalacia and knee effusion, and migraine headaches.

A complete rationale for all opinions must be provided. If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

3.  The Veteran must be afforded an examination to determine the current severity of his service-connected PTSD.  The claims files and all pertinent electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  The examiner must perform any test or studies deemed necessary for accurate assessment.  The examiner must comment upon the presence or absence, and the frequency and severity of the symptoms associated with the Veteran's PTSD, such as, but not limited to:  depressed mood; anxiety; suspiciousness; panic attacks, weekly or less often; chronic sleep impairment; mild memory loss, such as forgetting names, directions, recent events; flattened affect; circumstantial, circumlocutory, or stereotyped speech; difficulty in understanding complex commands; impairment of short- and long-term memory, such retention of only highly learned material, forgetting to complete tasks; impaired judgment; impaired abstract thinking; disturbances of motivation or mood; suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; the inability to establish and maintain effective relationships; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene; disorientation to time and place; and memory loss for names of close relatives, own occupation, or own name. 

The examiner must also enter a complete multi-axial evaluation, and assign a Global Assessment of Functioning score together with an explanation of what the score represents in terms of the Veteran's psychological, social, and occupational functioning.  

4.  A VA medical examination must be obtained to determine whether the functional effects of the Veteran's service-connected disabilities, alone or acting in concert, preclude him from securing and following substantially gainful employment, consistent with his education and occupational expertise.  The claims files and all pertinent electronic records must be made available to the examiner, and the examiner must specify in the report that these records have been reviewed.  The examiner must also elicit from the Veteran and record for clinical purposes a full work and educational history.  

Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must provide an opinion as to whether the functional effects of the Veteran's service-connected disorders, acting alone or in concert, prevented him from obtaining or retaining employment consistent with his education and occupational experience due to his service-connected disabilities, irrespective of his age and any nonservice-connected disorders, for the time period from March 2007 to the present.  At present, service connection is in effect for PTSD, left foot pes planus, left foot first metatarsal degenerative joint disease and painful motion, right knee chondromalacia with subchondral bone marrow edema and small knee effusion, left knee chondromalacia and knee effusion, and migraine headaches. 

The VA examiner must address the extent of functional and industrial impairment due to the Veteran's service-connected disabilities.  The examiner must furnish a full description of the effects of the service-connected disabilities upon the Veteran's ordinary activities, which include employment.  38 C.F.R. § 4.10 (2014).  This description may include an opinion on such questions as whether the Veteran's service-connected disorders preclude standing for extended periods, lifting more than a certain weight, sitting for eight hours a day, performing other specific tasks, etc.  

A complete rationale for all opinions must be provided.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

5.  The RO must notify the Veteran that it is his responsibility to report for an examination if scheduled, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and associated with the Veteran's record that shows that notice scheduling the examination was sent to his last known address.  Documentation must be also be obtained and associated with the Veteran's record demonstrating any notice that was sent was returned as undeliverable.

6.  After the development requested has been completed, the RO must review all medical opinions and/or examination reports to ensure that they are in complete compliance with the directives of this Remand.  If any report is deficient in any manner, the RO must implement corrective procedures at once.  

7.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claims on appeal must be readjudicated, taking into consideration all relevant evidence associated with the evidence of record since the April 2008 statement of the case and August 2012 supplemental statement of the case.  In doing so, the RO must specifically consider whether to refer the Veteran's record to the Director, Compensation and Pension Service, for extraschedular consideration, to include whether a combined extraschedular rating.  In addition, if the RO finds that the rating criteria under 38 C.F.R. § 4.16(a) has not been met during the appeal period, but his service-connected disabilities prevent him from following a substantially gainful occupation, the RO must refer the appeal to the Chief Benefits Director or the Director, Compensation and Pension Service, for extraschedular consideration.  If any benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

8.  This appeal has been advanced on the Board's docket.  38 C.F.R. § 20.900(c) (2014).  Expedited handling is required.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


